
	
		I
		111th CONGRESS
		2d Session
		H. R. 4782
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Young of Alaska
			 (for himself and Ms. Berkley)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to provide loans
		  to certain organizations in certain States to address habitats and ecosystems
		  and to address and prevent invasive species.
	
	
		1.Short titleThis Act may be cited as the
			 Invasive Species Emergency Response
			 Fund Act.
		2.PurposesThe purpose of this Act is to encourage
			 partnerships among Federal and State agencies, Indian tribes, academic
			 institutions, and public and private stakeholders—
			(1)to prevent against
			 the introduction and spread of harmful invasive species;
			(2)to protect,
			 enhance, restore, and manage a variety of habitats for native plants, fish, and
			 wildlife; and
			(3)to establish early
			 detection and rapid response capabilities to combat incipient harmful invasive
			 species.
			3.Invasive Species
			 Emergency Response Fund
			(a)DefinitionsIn
			 this section:
				(1)EcosystemThe
			 term ecosystem means an area, considered as a whole, that contains
			 living organisms that interact with each other and with the non-living
			 environment.
				(2)Eligible
			 StateThe term eligible State means any State
			 located in Region 4, as determined by the Census Bureau.
				(3)FundThe
			 term Fund means the Invasive Species Emergency Response Fund
			 established by subsection (b).
				(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination Act and Education
			 Assistance Act (25 U.S.C. 450b).
				(5)IntroductionThe
			 term introduction, with respect to a species, means the
			 intentional or unintentional escape, release, dissemination, or placement of
			 the species into an ecosystem as a result of human activity.
				(6)Invasive
			 speciesThe term
			 invasive species means a species—
					(A)that is nonnative
			 to a specified ecosystem; and
					(B)the introduction
			 to an ecosystem of which causes, or may cause, harm to—
						(i)the
			 economy;
						(ii)the
			 environment; or
						(iii)human, animal,
			 or plant health.
						(7)Qualified
			 organization
					(A)In
			 generalThe term qualified organization means an
			 organization that—
						(i)submits an
			 application for a project in an eligible State; and
						(ii)demonstrates an
			 effort to address—
							(I)a
			 certain invasive species; or
							(II)a certain habitat
			 or ecosystem impacted by an invasive species.
							(B)InclusionsThe
			 term qualified organization includes any individual representing,
			 or any combination of—
						(i)public or private
			 stakeholders;
						(ii)Federal
			 agencies;
						(iii)Indian
			 tribes;
						(iv)State land,
			 forest, or fish wildlife management agencies;
						(v)academic
			 institutions; and
						(vi)other
			 organizations, as the Secretary determines to be appropriate.
						(8)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(9)StakeholderThe
			 term stakeholder includes—
					(A)State, tribal, and
			 local governmental agencies;
					(B)the scientific
			 community; and
					(C)nongovernmental
			 entities, including environmental, agricultural, and conservation
			 organizations, trade groups, commercial interests, and private
			 landowners.
					(b)Establishment of
			 FundThere is established in the Treasury of the United States a
			 revolving fund, to be known as the Invasive Species Emergency Response
			 Fund, consisting of—
				(1)such amounts as
			 are appropriated to the Fund pursuant to subsection (h); and
				(2)interest earned on
			 investments of amounts in the Fund under subsection (e).
				(c)Expenditures
			 from Fund
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to provide loans under
			 subsection (f)(1).
				(2)Administrative
			 expensesOf the amounts in the Fund—
					(A)not more than 5
			 percent shall be available for each fiscal year to pay the administrative
			 expenses of the Department of the Interior to carry out this section;
					(B)not more than 5
			 percent shall be available for each fiscal year to pay the administrative
			 expenses of offices of the Governors of eligible States to carry out this
			 section; and
					(C)not more than 10
			 percent shall be available for each fiscal year to pay the administrative
			 expenses of a qualified organization to carry out this section.
					(d)Transfers of
			 amounts
				(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
				(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
				(e)Investment of
			 amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
				(2)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
				(f)Use of
			 Fund
				(1)Loans
					(A)In
			 generalThe Secretary shall use amounts in the Fund to provide
			 loans to qualified organizations to prevent and remediate the impacts of
			 invasive species on habitats and ecosystems.
					(B)Eligibility
						(i)In
			 generalTo be eligible to receive a loan under this paragraph, a
			 qualified organization shall submit to the Governor of the eligible State in
			 which the project of the qualified organization is located an application at
			 such time, in such manner, and containing such information as may be required
			 by application requirements established by the Secretary, after taking into
			 account the recommendations of the Governors of eligible States.
						(ii)Gubernatorial
			 recommendationsIn reviewing the applications under clause (i),
			 the Governor may recommend to the Secretary for approval any application of a
			 qualified organization under clause (i) if the Governor determines that the
			 qualified organization is carrying out or will carry out a project—
							(I)designed to fully
			 assess long-term comprehensive severity of the problem or potential problem
			 addressed by the project;
							(II)that uses early
			 detection and response mechanisms that seek to prevent—
								(aa)the
			 introduction or spread of invasive species from outside the United States into
			 an eligible State; or
								(bb)the
			 spread of an established invasive species into an eligible State;
								(III)to prevent the
			 regrowth or reintroduction of an invasive species, to the extent to which the
			 qualified organization has achieved progress with respect to reduction or
			 elimination of the invasive species;
							(IV)in rare or unique
			 habitats, such as—
								(aa)desert terminal
			 lakes;
								(bb)rivers that feed
			 desert terminal lakes;
								(cc)desert
			 springs;
								(dd)alpine
			 lakes;
								(ee)old
			 growth forest ecosystems; and
								(ff)special land
			 allocations, such as wilderness, wilderness management areas, research natural
			 areas, and experimental forests;
								(V)that is likely to
			 prevent or resolve a problem relating to invasive species;
							(VI)to remediate the
			 spread of aquatic invasive species within important bodies of water, as
			 determined by the Secretary (including the Colorado River);
							(VII)to remediate the
			 spread of terrestrial invasive species within important forest ecosystems,
			 including wilderness, wilderness management areas, research natural areas, and
			 experimental forests;
							(VIII)to assess and
			 promote wildfire management strategies, increase the supply of native plant
			 materials, and reintroduce native plant species intended to limit or mitigate
			 the impacts of invasive species;
							(IX)to assess and
			 reduce invasive species-related changes in wildlife habitat and aquatic,
			 terrestrial, and arid ecosystems;
							(X)to assess and
			 reduce negative economic impacts and other impacts associated with control
			 methods and the restoration of a native ecosystem;
							(XI)to improve the
			 overall capacity of the United States to address invasive species;
							(XII)to promote
			 cooperation and participation between States that have common interests
			 regarding invasive species;
							(XIII)that addresses
			 or enhances the efforts of qualified organizations, States, or landscape-level
			 initiatives that have invasive species responsibility, authority, or
			 prevention, remediation and control strategies, and applicable plans in place;
			 or
							(XIV)to educate the
			 public regarding the negative effects of invasive species, to help prevent and
			 mitigate the introduction and spread of invasive species into or near high-risk
			 aquatic, terrestrial, and arid ecosystems.
							(iii)Transmission
			 to the SecretaryThe Governor shall transmit to the Secretary all
			 applications received by the Governor under clause (i).
						(C)Sense of
			 Congress regarding multistate compactsIt is the sense of
			 Congress that—
						(i)Governors of
			 States should enter into multistate compacts in coordination with qualified
			 organizations to prevent, address, and remediate against the spread of animals,
			 plants, or pathogens, or aquatic, wetland, or terrestrial invasive
			 species;
						(ii)the Secretary
			 should give special consideration to multistate compacts described in clause
			 (i) in reviewing loan solicitations and applications of the States and
			 qualified organizations that are parties to the compacts; and
						(iii)if a multistate
			 compact is entered into under clause (i), the Governors of all States that are
			 parties to the compact should combine to repay to the Secretary of the Treasury
			 a total combined amount equal to not less than 25 percent of the amount of the
			 loan provided under this Act (including interest at a rate less than or equal
			 to the market interest rate).
						(D)Petitions
						(i)Action by
			 GovernorNot later than 90 days after the receipt of an
			 application recommended for approval by the Secretary under subparagraph
			 (B)(ii), the Governor of an eligible State shall submit to the Secretary, on
			 behalf of all qualified organizations, a petition, together with copies of the
			 recommended application, to receive a loan under this paragraph.
						(ii)ApprovalNot
			 later than 60 days after the date of receipt of a petition under clause (i),
			 the Secretary, at the sole discretion of the Secretary, may approve the
			 petition.
						(iii)Action on
			 approvalNot later than 30 days after the date of approval of a
			 petition under clause (ii) or the approval by the Secretary of an application
			 otherwise transmitted by a Governor under subparagraph (B)(iii), the Secretary
			 shall provide to the qualified organization a loan under this paragraph.
						(E)PriorityIn
			 providing loans under this paragraph, the Secretary shall give priority to
			 applications of qualified organizations carrying out, or that will carry out,
			 more than 1 project described in subparagraph (B)(ii).
					(2)Requirements
					(A)Loan
			 repayment
						(i)In-kind
			 considerationWith respect to loan repayment under clause (ii),
			 the Secretary may accept, in lieu of monetary payment, in-kind contributions in
			 such form and such quantity as may be acceptable to the Secretary, including
			 contributions in the form of—
							(I)maintenance,
			 remediation, prevention, alteration, repair, improvement, or restoration
			 (including environmental restoration) activities for approved projects;
			 and
							(II)such other
			 services as the Secretary considers to be appropriate.
							(ii)RepaymentSubject
			 to clause (iv), not later than 10 years after the date on which a qualified
			 organization receives a loan under paragraph (1), the qualified organization
			 shall repay to the Secretary of the Treasury an amount equal to not less than
			 25 percent of the amount of the loan (including interest at a rate less than or
			 equal to the market interest rate).
						(iii)WaiverNot
			 more frequently than once every 5 years, the Secretary, in consultation with
			 the Secretary of the Treasury, may waive the requirements under clauses (i) and
			 (ii) with respect to 1 qualified organization.
						(B)Long-term
			 management and remediation strategiesThe Secretary shall ensure
			 that no loan provided under paragraph (1) is used to carry out a long-term
			 management or remediation strategy, unless the Governor or applicable qualified
			 organization demonstrates either or both a reliable funding stream and in-kind
			 contributions to carry out the strategy over the duration of the
			 project.
					(3)RenewalAfter
			 reviewing the reports under subsection (g), if the Secretary, in consultation
			 with the Governor of each affected State, determines that a project is making
			 satisfactory progress, the Secretary may renew the loan provided under this
			 subsection for a period of not more than 3 additional fiscal years.
				(g)Reports
				(1)Reports to
			 SecretaryFor each year during which a qualified organization
			 receives a loan under subsection (f), the qualified organization, in
			 conjunction with the Governor of the eligible State in which the qualified
			 organization is primarily located, shall submit to the Secretary a report
			 describing each project (including the results of the project) carried out by
			 the qualified organization using the loan during that year.
				(2)Report to
			 CongressNot later than September 30, 2011, and annually
			 thereafter through September 30, 2015, the Secretary shall submit a report
			 describing the total loan amount requested by each eligible State during the
			 preceding fiscal year and the total amount of the loans provided under
			 subsection (f)(1) to each eligible State during that fiscal year, and an
			 evaluation on effectiveness of the Fund and the potential to expand the Fund to
			 other regions, to—
					(A)the Committees on
			 Appropriations, Energy and Natural Resources, and Environment and Public Works
			 of the Senate; and
					(B)the Committees on
			 Appropriations and Natural Resources of the House of Representatives.
					(3)Report by
			 borrower
					(A)In
			 generalEach qualified organization that receives a loan under
			 subsection (f)(1) shall submit to the Secretary a report describing the use of
			 the loan and the success achieved by the qualified organization—
						(i)not
			 less frequently than once each year until the date of expiration of the loan;
			 or
						(ii)if
			 the loan expires before the date that is 1 year after the date on which the
			 loan is provided, at least once during the term of the loan.
						(B)Interim
			 updateIn addition to the reports required under subparagraph
			 (A), each qualified organization that receives a loan under subsection (f)(1)
			 shall submit to the Secretary, electronically or in writing, a report
			 describing the use of the loan and the success achieved by the qualified
			 organization, expressed in chronological order with respect to the date on
			 which each project was initiated—
						(i)not
			 less frequently than once every 180 days until the date of expiration of the
			 loan; or
						(ii)if
			 the loan expires before the date that is 180 days after the date on which the
			 loan is provided, on the date on which the term of the loan is 50 percent
			 completed.
						(h)Authorization of
			 appropriationsThere is authorized to be appropriated to the Fund
			 $80,000,000 for each of fiscal years 2011 through 2015.
			
